Exhibit 99.2 Third Quarter 2010 Results October 19, 2010 2 October 19, 2010 Please note that the following materials containing information regarding Capital One’s financial performance speak only as of the particular date or dates indicated in these materials. Capital One does not undertake any obligation to update or revise any of the information contained herein whether as a result of new information, future events or otherwise. Certain statements in this presentation and other oral and written statements made by Capital One from time to time are forward-looking statements, including those that discuss, among other things, strategies, goals, outlook or other non-historical matters; projections, revenues, income, returns, accruals for claims in litigation and for other claims against us, earnings per share or other financial measures for Capital One; future financial and operating results; and Capital One’s plans, objectives, expectations and intentions; and the assumptions that underlie these matters. To the extent that any such information is forward-looking, it is intended to fit within the safe harbor for forward-looking information provided by the Private Securities Litigation Reform Act of 1995. Numerous factors could cause our actual results to differ materially from those described in such forward-looking statements, including, among other things:general economic and business conditions in the U.S., the UK, or Capital One’s local markets, including conditions affecting employment levels, interest rates, consumer income and confidence, spending and savings that may affect consumer bankruptcies, defaults, charge-offs and deposit activity; an increase or decrease in credit losses (including increases due to a worsening of general economic conditions in the credit environment); financial, legal, regulatory (including the impact of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations to be promulgated thereunder), tax or accounting changes or actions, including with respect to any litigation matter involving Capital One; increases or decreases in interest rates; the success of Capital One’s marketing efforts in attracting and retaining customers; the ability of Capital One to securitize our credit cards and consumer loans and to otherwise access the capital markets at attractive rates and terms to capitalize and fund its operations and future growth; with respect to financial and other products, increases or decreases in Capital One’s aggregate loan balances and/or the number of customers and the growth rate and composition thereof, including increases or decreases resulting from factors such as a shifting product mix, the amount of actual marketing expenses made by Capital One and attrition of loan balances; the level of future repurchase or indemnification requests Capital One may receive, the actual future performance of loans relating to such requests, the success rates of claimants against Capital One, any developments in litigation, and the actual recoveries Capital One may make on any collateral relating to claims against us; the amount and rate of deposit growth; Capital One’s ability to control costs; changes in the reputation of or expectations regarding the financial servicesindustry and/or Capital One with respect to practices, products or financial condition; any significant disruption in Capital One’s operations or technology platform; Capital One’s ability to maintain a compliance infrastructure suitable for its size and complexity; the amount of, and rate of growth in, Capital One’s expenses as Capital One’s business develops or changes or as it expands into new market areas; Capital One’s ability to execute on its strategic and operational plans; any significant disruption of, or loss of public confidence in, the United States Mail service affecting our response rates and consumer payments; Capital One’s ability to recruit and retain experienced personnel to assist in the management and operations of new products and services; changes in the labor and employment markets; the risk that cost savings and any other synergies from Capital One’s acquisitions may not be fully realized or may take longer to realize than expected; disruptions from Capital One’s acquisitions negatively impacting Capital One’s ability to maintain relationships with customers, employees or suppliers; competition from providers of products and services that compete with Capital One’s businesses; and other risk factors listed from time to time in reports that Capital One files with the Securities and Exchange Commission (the “SEC”), including, but not limited to, the Annual Report on Form 10-K for the year ended December 31, 2009. You should carefully consider the factors discussed above in evaluating these forward- looking statements. All information in these slides is based on the consolidated results of Capital One Financial Corporation, unless otherwise noted. A reconciliation of any non-GAAP financial measures included in this presentation can be found in Capital One’s most recent Form 10-K concerning annual financial results and in our most recent Form 8-K filed July 22, 2010, available on Capital One’s website at www.capitalone.com under “Investors”. Forward looking statements 3 October 19, 2010 Net Interest Income Non Interest Income Revenue Marketing Expense Operating Expense Pre-Provision Earnings (before tax) Net Charge-offs Other Allowance Build (Release) Provision Expense Discontinued Operations, net of tax Total Company (after tax) EPS Available to Common Shareholders Tax Expense Change Pretax Income $MM Q310 Operating Earnings (after tax) Q210 12 12 31 6 Third quarter 2010 earnings were $803MM or $1.76 per share, compared with $608MM, or $1.33 per share in the second quarter Highlights •Revenue increased $112MM, or 3% –1.5% decline in average loans –Net interest margin expansion –Increase in non-interest income driven by reduced Rep & Warranty expense and improved fee reversals •Non-interest expense flat –Operating expense decreased slightly due to absence of Q210 one-time expenses –Marketing expenses up $31MM •Pre-provision earnings up 6.1% •Provision expense increased $144MM, or 20%, due to lower allowance release than in Q210 •Income from Continuing Operations up 1% quarter over quarter •Loss from Discontinued Operations reduced by lower Rep & Warranty expense Non-Interest Expense 4 October 19, 2010 Sold to GSE Sold to monoline wrapped securitizations Sold to unwrapped securitizations & other whole loan sales Original principal of home loans originated and sold to others between 2005 & 20081,2 Total Rep & Warranty Reserve 2 Includes loans originated and sold to others by Greenpoint, Chevy Chase, and Capital One Home Loans (shut down GreenPoint originations August 2007) 3 Wherever possible moved to estimated the total repurchase liability over the full life of the loans sold by our subsidiaries Significant majority of reserve $3B $3B $4B $1B $9B $8B $1B $0 $33B $30B $16B $3B $11B $18B $82B 3 Our mortgage rep & warranty reserve remains around $850MM 5 October 19, 2010 The pace of loan contraction slowed in the quarter, and funding costs continued to improve Liability Highlights Asset Highlights •End of period loans down $921MM or ~1% •Excluding run-off portfolios, loan balances modestly higher •$746MM run-off in Installment Loans •$559MM run-off in Home Loans •$87MM run-off in Small-Ticket CRE •Cost of funds decreased to 1.64% •Continued shift in funding to lower priced deposits from securitization •Loan to deposit ratio at 1.06 1 Managed portfolio data Q409 Total Cost of Funds1.93% 1.76% 1.69% 1.64% End of Period Assets1 Domestic Card Commercial Int’l Card Consumer $B Other Cash & Cash Equivalents Securities 6 October 19, 2010 Allowance coverage ratios remain high Allowance Balance $MM Allowance as % of Reported 30+ Delinquencies Commercial Lending Allowance as % of Non-Performing Loans Allowance as % of Loans Total Company*:4.44%4.67% 4.55%5.96%5.35%4.89% Consumer Banking Credit Card Commercial Banking Domestic Card Int’l Card Auto Finance Commercial *These ratios, other than the Total Company ratio, exclude the impact of loans acquired as part of the CCB acquisition. 7 October 19, 2010 Tier 1 Capital to Risk Weighted Assets Our capacity to absorb risk remains high Other Tier 1 Common 13.8% 6.3% Allowance TCE 5.5% 9.7% 9.8% 8.4% 9.6% 6.1% 10.0% 9.9% 6.6% 11.2% TMA($MM)$198$187$184$183 RWA($MM)$116$120$124$124 8 October 19, 2010 •Tier 1 ratios expected to dip in Q1 2011 due to consolidation impacts: •Final phase in of RWA •Impact of disallowed DTA impact due to allowance build •We expect TCE to continue to accrete; Tier 1 ratios accrete faster than TCE after Q1 2011 dip •We expect to reach known BASEL III levels & definitions in 2011, well ahead of the phase-in requirements Comments 1Analyst net income consensus represents mean estimate as available as of October 18, 2010 from ThomsonOne and includes 18 analysts through 2011.Balance sheet assumptions consistent with current expectations.DTA impact calculated using Y-9 formula on net income consensus; OCI assumed in portfolios as it relates to forward curve.Regulatory changes are assumed to be incorporated in the analyst estimates.Capital One does not endorse any analyst estimates or projections.The information presented here does not reflect (i) any change in current dividend or repurchase strategies, (ii) the effect of any acquisitions, divestitures or similar transactions after the date of this presentation or (iii) any changes in laws, regulations or regulatory interpretations after the date of this presentation.Information presented here relating to future periods constitutes forward-looking statements and is based on our current expectations regarding our outlook for our financial results and business strategies - see “Forward Looking Statements” in this presentation. 2 TCE and Tier 1 Common ratios are non-GAAP financial measures.See “Regulatory and Non-GAAPCapital Measures” in accompanying materials. Capital Trajectory using Analyst Net Income Consensus 1 The impact on regulatory capital ratios from consolidation will be fully realized in the first quarter of 2011 9 October 19, 2010 Margins as % of Managed Assets Revenue Margin Net Interest Margin Revenue Margin Margins increased in the quarter Modest NIM expansion •Lower funding costs with mix shift from wholesale funding to bank deposits •Small increase in asset yields with higher day count vs.
